PER CURIAM.
We grant the petition for writ of certio-rari and quash the trial court’s order of October 21, 1982. The trial court applied the incorrect rule of law and standard of review to the administrative order being considered. City of Deerfield Beach v. Vaillant, 419 So.2d 624 (Fla.1982). We direct the trial court to reconsider this matter, to determine the appropriate sections of the Civil Service Rules and Regulations that the petitioner is alleged to have violated, and further to determine whether the administrative tribunal correctly exercised its authority in light of those Rules and Regulations.
ANSTEAD, C.J., and DOWNEY and WALDEN, JJ., concur.